DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 12 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, amended claim 10 recites in pertinent part “wherein a quantity of the first pixel is multiple and a quantity of the second pixel is multiple, wherein the plurality of first pixels and the plurality of second pixels…” (emphasis added). Claim 10 is dependent on claim 1 which recites single instances of a first pixel and a second pixel. The amended limitations of claim 10 appear to recite both singular and plural instances of the first pixel/first pixels and the second pixel/second pixels, therefore it is unclear whether there is a single pixel first pixel and a single second pixel or plural first pixels and plural second pixels. Furthermore, it is unclear what the phrase “is multiple” means and how it modifies the terms first pixel and second pixel. For the purposes of examination, the term pixel in the claims of the application at hand will be read as a singular or a plural term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (US 2005/0274991 A1; hereinafter Ishii).
In regards to claim 1, Ishii teaches an X-ray device, comprising: 
a sensing panel [0002], the sensing panel comprising: 
a first pixel (fig. 10: evidenced by pixels in pixel area (2)); and 
a second pixel, disposed adjacent to the first pixel in a top view direction (fig. 10: evidenced by pixels in pixel area (2)),
wherein the first pixel further comprises a first switching element and a first photosensitive element disposed on the first switching element, and the second pixel further comprises a second switching element and a second photosensitive element disposed on the second switching element (e.g. figs. 11; [0081]),
wherein the first pixel comprises a first photoelectric conversion layer (evidenced by (13); [0089]), the second pixel comprises a second photoelectric conversion layer (evidenced by (29); [0081]), and the first photoelectric conversion layer and the second photoelectric conversion layer belong to different layers (e.g. figs. 11).
In regards to claim 4, Ishii teaches the limitations discussed above in addressing claim 1. Ishii further teaches the limitations wherein the first photosensitive element comprises: 
a first bottom electrode (15); and 
a first top electrode (evidenced by (15)) disposed on the first bottom electrode, wherein the first photoelectric conversion layer (13) is disposed between the first bottom electrode and the first top electrode (e.g. fig. 11A; [0081]).
In regards to claim 5, Ishii teaches the limitations discussed above in addressing claim 4. Ishii further teaches the limitations wherein the second photosensitive element comprises: 
a second bottom electrode (27); and 
a second top electrode (31) disposed on the second bottom electrode, wherein the second photoelectric conversion layer (29) is disposed between the second bottom electrode and the second top electrode (e.g. fig. 11A; [0081]).
In regards to claim 6, Ishii teaches the limitations discussed above in addressing claim 5. Ishii further teaches the limitations wherein the second top electrode (31) and the first top electrode (15) overlap in the top view direction, and the first top electrode is located between the second top electrode and the first photoelectric conversion layer (13) (e.g. fig. 11B).
In regards to claim 7, Ishii teaches the limitations discussed above in addressing claim 5. Ishii further teaches the limitations further comprising: 
a bias circuit disposed on a substrate, wherein the first top electrode is electrically connected to the bias circuit, and the second top electrode is electrically connected to the bias circuit via the first top electrode ([0081]: evidenced by (31) being a bias line).
In regards to claim 8, Ishii teaches the limitations discussed above in addressing claim 7. Ishii further teaches the limitations wherein the bias circuit is located between the first switching element and the second switching element, and the second photoelectric conversion layer of the second pixel and the bias circuit overlap in the top view direction (e.g. fig. 10: evidenced by Vs bias line connection wiring).
In regards to claim 9, Ishii teaches the limitations discussed above in addressing claim 5. Ishii further teaches the limitations wherein the second pixel comprises: 
a first auxiliary circuit located between the second switching element and the second photosensitive element, and the first auxiliary circuit is electrically connected to the second switching element (e.g. fig. 6); and 
a second auxiliary circuit located between the first auxiliary circuit and the second bottom electrode, and the second auxiliary circuit is electrically connected to the first auxiliary circuit and the second bottom electrode (e.g. fig. 6).
In regards to claim 10, Ishii teaches the limitations discussed above in addressing claim 2. Ishii further teaches the limitations wherein a quantity of the first pixel is multiple more than one and the second pixel is more than one, wherein the first pixels and the second pixels are alternately disposed in a first direction and a second direction, wherein the first direction is different from the second direction, and the first direction and the second direction are perpendicular to a normal direction of the substrate. (e.g. fig. 6).
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. Examiner thanks Applicant for the analysis of the prior Office Action dated 16 June 2022 (hereinafter prior Office Action) found in Applicant’s Remarks. The Remarks appear to assert that the prior art reference Ishii (citation in the prior Office Action and the Office Action above) does not teach the limitations wherein the first pixel comprises a first switching element and a first photosensitive element and the second pixel comprises a second switching element and a second photosensitive element; however, Examiner respectfully submits that Ishii teaches the limitations in question. Ishii teaches in fig. 3, also cited in the Remarks, a pixel area (which has a plurality of pixels [0022]) has respective pixels that have respective photo conversion elements (e.g. P11-P41) and respective switching elements (T11-T41) which are formed as different layers [0059]. As such, Examiner respectfully submits that Ishii teaches the limitation in question.
The Remarks appear to further assert that Ishii fails to teach the limitation wherein a photosensitive element is disposed on a switching element, however, Examiner respectfully submits that Ishii teaches the broadest reasonable interpretation of the limitation in question. Specifically, the Remarks appear to assert that the term “on” should be interpreted as “over and indirect contact with;” however, Examiner respectfully submits this is a narrow interpretation. Examiner respectfully submits that the term “on” can be broadly and reasonably interpreted as “on a side of”. Examiner respectfully submits that Ishii teaches this interpretation (as evidenced by the annotated figures provided on page 8 of the Remarks: e.g. the MIS-type photoelectric conversion element is on a side of the TFT). As such, Examiner respectfully submits that Ishii teaches the broadest reasonable interpretation of the limitation in question. Furthermore, as discussed above, Ishii teaches a plurality of pixels each of which have photosensitive elements and switching elements (i.e. a first pixel comprising a first photosensitive element on a first switching element and a second pixel comprising a second photosensitive element on a second switching element). 
Finally, the Remarks appear to assert that Ishii does not teach the limitation of a photosensitive element and a switching element on different layers, because the photosensitive elements and switching elements as taught by Ishii are not one over another; however as discussed above, the term “on” can be broadly and reasonably interpreted as “on a side of” (i.e. the different layers can be on sides of each other instead of one over another). As such, Examiner respectfully submits that Ishii teaches the broadest reasonable interpretation of the limitation in question.
In light of this discussion, Examiner respectfully submits that Ishii teaches the limitations in question and that the claims of the application at hand stand properly rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812